Citation Nr: 0303452	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  98-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for dorsolumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to January 
1992, after which his DD Form 214 reflects he was transferred 
to the command of the United States Army Reserves.  November 
1997 Department of the Army memorandum reflects that the 
veteran was involuntarily separated from his reserve command 
due to a medical disqualification.  His separation was 
characterized as honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.

A hearing was held before a hearing officer at the RO in 
October 1998.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran's dorsolumbar strain is manifested by 
limitation of motion with pain, paravertebral muscles that 
were tender to palpitation, muscle spasms, no postural 
abnormalities, and complaints of pain.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no more, 
for dorsolumbar strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
laws, regulations, and evidence pertinent to his increased 
rating claim via the May 1998 Statement of the Case (SOC) and 
the November 1998 and October 2002 Supplemental SOCs (SSOC).  
The October 2002 SSOC notified him that VA would request 
evidence sufficiently identified by him from government 
agencies, employers, and all healthcare providers.  He was 
also notified that while VA would aid him in obtaining 
evidence in support of him claim, submission of such evidence 
was ultimately his responsibility.  The Board finds that VA's 
duty to notify has been satisfied.

In August 2002 correspondence, the veteran informed the RO 
that he had moved and supplied his new address.  The 
correspondence reflects that as the veteran had moved, his 
notice of a VA examination had not been received before the 
date examination.  Of import, the veteran had received the 
examination notice.  The Board notes that the October 2002 
SSOC was not sent to the address supplied by the veteran in 
his August 2002 correspondence.  The claims folder does not 
indicate that the October 2002 SSOC was returned to the RO as 
undeliverable.  As such, the Board will assume that the SSOC, 
like the VA examination notice, was forwarded to the 
veteran's new address.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  The veteran was afforded VA 
examinations in March 1998 and September 2002.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting reports have been 
obtained.  Additionally, his VA medical records, his service 
medical records, and private medical records have been 
associated with his claims file.  The veteran was afforded 
the opportunity to offer testimony at a hearing at the RO in 
October 1998.  A transcript is of record.  The veteran has 
identified no other evidence.  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Increased Rating Claim

The veteran contends that his service-connected back 
condition has worsened, and, as such, a higher disability 
rating is warranted.  In fact, he, through his 
representative, asserts that he is entitled to a 60 percent 
disability rating.

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Summary of the Evidence

A January 1997 magnetic resonance imaging report reflects 
findings that the axial images were mildly degraded due to 
the veteran's movement, there was adequate alignment of the 
spine, a side focal protrusion was noted which caused minimal 
impression upon the ventral aspect of the thecal sac at L3-
L4, and there was minimally diffuse posterior circumferential 
disc bulging without significant effect at the sac or nerve 
roots at L4-L5.

A September 1997 service medical record reflects that the 
veteran had chronic low back pain since 1990.  The service 
medical record reflects that he was in no distress, his back 
was symmetrical with mild scoliosis at the right lumbar, he 
did not have an antalgic gait, he had tenderness of the 
lumbosacral and right lumbar muscles with significant muscle 
spasm in the right lumbar area, and range of motion was 
functional with pain at the end of the movements.  The 
service medical record contains an assessment of chronic, 
recurrent low back pain, bulging discs at L3-L4 and L4-L5, 
and no evidence of acute radiculopathy.

A November 1997 Report of Medical Examination reflects that 
the veteran's spine was clinically evaluated as normal.  The 
report reflects that that the veteran had diabetes mellitus 
for one and a half years, was insulin dependent, and he was 
referred to the medical board.  His November 1997 Report of 
Medical History reflects that the veteran indicated that he 
had or had had low back pain, for which he received 
compensation.

The veteran was afforded a VA spine examination in March 
1998.  The examination report reflects that the veteran was 
not taking any medication for his service-connected back 
condition and that he referred to moderate low back pain with 
occasional discomfort and sensations of the right leg.  The 
examination report indicates that the veteran did not use a 
walking and assistance device and while he had discomfort and 
pain from driving a car at work, he did not have any 
functional impairment at his work.  The report reflects that 
following ranges of motion: 70 degrees of forward flexion, 30 
degrees of back extension, and 35 degrees of rotation, with 
painful motion on the last degree of all the movements.  The 
report further reflects moderate tenderness to palpitation on 
the lumbar paravertebral muscles, moderate lumbosacral 
paravertebral muscles spasm, no postural abnormalities of the 
back, no fixed deformities, and an almost absent right knee 
and ankle jerk (indicating damage to the right L4-S1 roots), 
positive leg raises and Lasegue sign at 90 degrees.  The 
report contains diagnosis of central and left herniated 
nucleus pulposus at L3-L4 and L4-L5, and right S1 
radiculopathy.

A May 1998 VA rehabilitation record reflects that the study 
conducted was not conclusive of radiculopathy but that it was 
a possibility.

A September 1998 VA spine examination report reflects that, 
based on a review of the veteran's claims folder (inclusive 
of medical records), the examiner indicated that the 
veteran's herniated nucleus pulposus and discogenic disease 
was not etiologically related to his service-connected 
dorsolumbar strain.

The October 1998 hearing transcript reflects that the veteran 
testified that he could no longer exercise, he had to be 
careful when moving heavy objects, he could no longer 
participate in sports, he had difficulty driving for a long 
time, and his back bothers him when he sits or stands for a 
long time.  The transcript also reflects that he testified 
that he takes medication for his back.

A June 1998 VA medical certificate reflects the veteran's 
history of low back pain in the history portion but the 
diagnostic impression was for diabetes mellitus.

A September 2002 VA spine examination report reflects that 
the veteran complained of constant low back pain, which 
fluctuated in intensity, and pain that occasionally radiated 
to his right lower extremity.  The report reflects that he 
further indicated that he treated his back pain with hot 
packs, massage, and Tylenol and that he had moderate to 
severe low back pain at all times.  The report also reflects 
that that he indicated that prolonged sitting and sleeping 
precipitate flare-ups but that there was no additional 
limitation of functional of impairment during flare-ups.  The 
report indicates that he used a corset  when he lifted heavy 
objects and that he was independent in activities of daily 
living.  The report reflects that following ranges of motion 
of the lumbar spine: 80 degrees of flexion (at which point 
pain begins), 10 degrees of extension, and 30 degrees of 
lateral bending to the right and left.  The report reflects 
that pain, fatigue, weakness or lack of endurance during 
examination did not additionally limit the veteran's 
limitation of motion.  There was tenderness to palpitation 
and muscle spasms at L3, L4, and L5, no postural 
abnormalities, and his back musculature was symmetric.  The 
report contains a diagnosis of mild dorsal lumbar strain and 
that his complaints of low back pain could be attributed to 
both his service-connected dorsal lumbar strain and his 
nonservice-connected discogenic disease.

Legal Analysis

The veteran's dorsolumbar strain is evaluated as 10 percent 
disabling assigned a disability rating under Diagnostic Code 
5295.  See 38 C.F.R. § 4.20 (2002).  Severe strain, or 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, is given a 40 percent rating.  Lumbosacral strain 
with muscle spasm on extreme forward bending in standing 
position, loss of lateral spine motion, unilateral, in 
standing position is assigned a 20 percent rating.  A 10 
percent rating is given for lumbosacral strain with 
characteristic pain on motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The September 1998 VA spine examination report reflects that 
the examiner indicated that the veteran's herniated nucleus 
pulposus and discogenic disease were not etiologically 
related to his service-connected dorsolumbar strain.  
Accordingly, all symptoms, including radiculopathies, due to 
his non-service back conditions will not be used to evaluate 
his service-connected disability.  The September 2002 VA 
examination report reflects that the veteran's complaints of 
low back pain could be attributed to both his service-
connected dorsolumbar strain and his nonservice-connected 
discogenic disease.  As such, the Board will consider his 
complaints of low back pain when evaluating his increased 
rating claim.  See, e.g., Mittleider v. West, 11 Vet. App. 
181 (1998).

The evidence reveals that the veteran's dorsolumbar strain is 
manifested by limitation of motion with pain, which is 
significant vis-à-vis extension and slight in all other 
directions.  His service-connected back condition is also 
manifested by paravertebral muscles that were tender to 
palpitation, muscle spasms, no postural abnormalities, and 
complaints of pain.  As such, the Board finds that the 
veteran's disability more closely approximates the criteria 
for a 20 percent disability rating.  See38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5295 (2002).  The evidence does not 
reveal listing of the whole spine to the opposite side, 
positive Goldthwait's sign, osteo-arthritic changes, 
irregularity of joint space, or abnormal mobility on forced 
motion.  In fact, the evidence reveals that the veteran did 
not have any postural abnormalities and he did not have to 
use an assistive device to walk.   Accordingly, the Board 
finds that the veteran's disability picture does not more 
closely approximate the criteria for a higher, 40 percent, 
disability rating.  Id.

Functional limitation, supported by adequate pathology and 
evidenced by the veteran's visible behavior, due to such 
things as pain, weakness, instability, and interference with 
walking, standing and sitting must also be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  In 
the instant case, the evidence reveals that the veteran has 
indicated that he could no longer exercise, he had to be 
careful when moving heavy objects, he could no longer 
participate in sports, he had difficulty driving for a long 
time, and his back bothers him when he sits or stands for a 
long time.  The veteran is competent to testify to readily 
visible and identifiable symptoms.  But the evidence does not 
reveal that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
causation or etiology, and, as such, he is not competent to 
offer a probative medical opinion that the symptoms he 
describes are due to service-connected back condition and not 
due to his other, nonservice-connected disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Regardless, 
the September 2002 VA examination report reveals that the 
veteran indicated that flare-ups do not result in increased 
functional impairment while the March 1998 VA examination 
report reflects that he indicated that while he had back 
discomfort and pain from driving while at work, he did not 
have any functional impairment of his work.  The September 
2002 VA examination report also reveals that the examiner 
noted that upon physical examination, there was no weakness, 
no fatigability, no uncoordinated movements or restricted 
motion.  The report reveals that the examiner additionally 
noted there was no swelling, dislocations, locking, loose 
motion, crepitation, or deformity.  Accordingly, when 
evaluating any additional functional limitation due to the 
veteran's service-connected dorsolumbar back condition alone, 
including all complaints of back pain, the Board finds that 
evidence does not warrant an increased rating based on 
additional functional limitation.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).

The Board has also considered if the veteran is entitled to a 
higher disability rating under alternative diagnostic codes 
available for evaluating spine disabilities.  First, the 
Board notes that a disability rating based on intervertebral 
disc syndrome is not warranted in the instant case as the 
September 1998 VA spine examination report reflects that the 
examiner indicated that the veteran's herniated nucleus 
pulposus and discogenic disease were not etiologically 
related to his service-connected dorsolumbar strain.  As 
such, the 60 percent disability rating that the veteran, 
through his representative, asserts that he deserves is not 
viable.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5293 
(2002); 67 Fed. Reg. 54,345 (to be codified at 38 C.F.R. 
§ 4.71a, DC 5293) (effective Sept. 23, 2002); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The evidence reveals that the veteran's service-connected 
back condition was accompanied by limitation of motion.   The 
September 2002 VA examination report reflects that the 
veteran had 80 degrees of flexion (at which point pain 
began), 10 degrees of extension, and 30 degrees of lateral 
bending to the right and left and that pain, fatigue, 
weakness or lack of endurance during examination did not 
additionally limit his range of motion.  The Board finds that 
the veteran does not have severe limitation of motion such 
that a higher disability rating would be appropriate under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002) (severe limitation of motion is rated as 40 
percent disabling; moderate limitation of motion is rated as 
20 percent disabling; slight limitation of motion is rated as 
10 percent disabling).

In brief, the veteran's service-connected dorsolumbar strain 
does not more closely approximate the criteria for a rating 
in excess of 20 percent rating.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002).  
Additionally, a higher disability rating under an alternative 
diagnostic code is not warranted.  See 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Codes 5292 and 5393 (2002); 67 Fed. Reg. 
54,345 (to be codified at 38 C.F.R. § 4.71a, DC 5293) 
(effective Sept. 23, 2002).  As such, the Board finds that 
the evidence supports an increased disability rating, but the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
 
Finally, the Board has no reason to doubt that the veteran's 
service-connected disability may limit his efficiency in 
certain tasks.  The Board has noted and considered the fact 
that veteran indicated that he had to take care when lifting 
heavy objects and wore a corset.  These factors, however, do 
not present an exceptional or unusual disability picture and 
are not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2002).


ORDER

A 20 percent disability rating, but no more, for dorsolumbar 
strain is warranted, subject to the laws and regulations 
governing the disbursement of VA benefits.


REMAND

The veteran filed a timely Notice of Disagreement (NOD) in 
February 1997 with the RO's April 1996 rating decision which 
denied service connection for diabetes mellitus, myopia, and 
pterygium of the left eye.  See 38 C.F.R. § 20.302 (2002).  
The record indicates that after received the veteran's NOD 
with the denial of his service connection claims, the RO 
incorrectly informed the veteran that he had to submit new 
and material evidence instead of issuing a Statement of the 
Case (SOC).  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court indicated that in a case in which a veteran 
expressed disagreement in writing with an RO decision and the 
RO failed to issue an SOC, the Board should remand the issue 
to the RO, not refer it there, for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

The RO should comply with all due process 
concerns raised by the evidence of 
record.  The RO should furnish the 
veteran and his representative with an 
SOC for the issues of service connection 
for diabetes mellitus, myopia, and 
pterygium of the left eye that was denied 
by the RO in April 1996.  He should be 
advised of the necessity of filing a 
timely substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

